Opinion

PER CURIAM.
The only issue in this certified civil appeal is the validity of a judgment that, with respect to the same financial transaction, simultaneously: (1) exonerates a debtor of liability; and (2) orders payment by the guarantors of that debt. The plaintiff, Cadle Company of Connecticut, Inc., brought an action for payment of a defaulted note against the promisor of the note, the named defendant, C.F.D. Development Corporation (debtor), and the note’s guarantors, the defendants Arnold H. Foster, Jan E. Cohen and Mario DiRienzo III (guarantors). The jury returned a plaintiff s general verdict form but also, in response to interrogatories, found that the debtor owed the plaintiff zero and that the guarantors owed the plaintiff $1,539,114.32. Thereafter, on the debtor’s motion, the trial court, Gray, J., set aside, in part, the jury verdict for the plaintiff and rendered judgment thereon for the debtor.1 The court denied the guarantors’ motions to set aside the verdict.
The guarantors appealed to the Appellate Court and the plaintiff cross appealed. The Appellate Court dismissed the plaintiffs cross appeal as untimely. The validity of that dismissal is not before us. The court did, however, consider the merits of the guarantors’ appeal, and directed that judgment be rendered in their *669favor. Cadle Co. of Connecticut, Inc. v. C.F.D. Development Corp., 44 Conn. App. 409, 415, 689 A.2d 1166 (1997). We then granted the plaintiffs petition for certification to appeal, limited to the following issue: “Under the circumstances of this case, did the Appellate Court properly conclude that the guarantors on the note held by the plaintiff were not liable on their guarantee?” Cadle Co. of Connecticut, Inc. v. C.F.D. Development Corp., 241 Conn. 901, 693 A.2d 303 (1997).
Having examined the record on appeal and studied the briefs and the arguments of the parties, we have concluded that our grant of certification was improvident. Because of procedural irregularities at trial, the present proceeding does not afford us a proper opportunity to reexamine the thorny relationship between a guarantor’s broadly phrased undertaking to ensure payment of a debt and such a guarantor’s access to surety-ship defenses. See, e.g., Restatement (Third), Suretyship and Guaranty pp. 156-57 and §§ 37-49 and 67 (1995); see generally Packtor v. Seppala & AHO Construction Co., 231 Conn. 367, 370, 650 A.2d 534 (1994); Shaham v. Capparelli, 219 Conn. 133, 135, 591 A.2d 1269 (1991); Lawler v. Lawler, 212 Conn. 117, 119, 561 A.2d 128 (1989).
The appeal is dismissed.

 We express no opinion about the propriety of the trial court’s decision to render judgment for the debtor.